MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
                                                                         Dec 20 2017, 10:18 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kyle E. Cray                                            Curtis T. Hill, Jr.
Bennett Boehning & Clary, LLP                           Attorney General of Indiana
Lafayette, Indiana                                      Henry A. Flores, Jr.
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

Jeffrey Leonard Camp,                                   December 20, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        79A02-1707-CR-1676
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Sean M. Persin,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        79D05-1611-F6-1008



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017          Page 1 of 17
[1]   Jeffrey Leonard Camp appeals his conviction and sentence for residential entry

      as a level 6 felony. Camp raises three issues which we revise and restate as:


              I.      Whether the trial court abused its discretion in admitting
                      certain evidence;

              II.     Whether the evidence is sufficient to sustain his
                      conviction; and

              III.    Whether his sentence is inappropriate in light of the nature
                      of the offense and his character.

      We affirm.


                                      Facts and Procedural History

[2]   At approximately midnight on October 7, 2016, Camp went to the residence of

      Julie Camp. The two had been divorced for approximately six years and had

      two children together who lived with Julie. Camp and Julie had attempted to

      reconcile but he had not lived at her residence since April of 2016. M.C., who

      was Camp and Julie’s sixteen-year-old daughter, heard tapping on the window

      of the front door of the house and went to the door, moved the curtain over the

      window to the side, and observed Camp. Julie was not home and was with a

      friend at a going away party. M.C., who was babysitting her younger brother

      and the child of Julie’s friend, knew that she was not allowed to let Camp in the

      house, was really scared, and ran to her phone to tell her mother that Camp

      was at the house. Because Julie’s phone did not have cellular service, M.C.

      used a messaging application to send messages to Julie’s friend. The messages

      Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 2 of 17
      stated “PLEASE HELP MY DAD IS HERE” and “PLEASE HELP PLEASE

      HELP.” The time-stamp on the screenshot showing these messages displays

      11:53 p.m. State’s Exhibit 3.


[3]   M.C. went back to the living room “because [she] heard [Camp] at the door like

      he was still there” and “checked if he was still there and he was in our house.”

      Transcript Volume 2 at 66. Camp asked where Julie was and why M.C was

      using her phone. M.C. replied “to text mom because he wasn’t supposed to be

      there,” Camp told M.C. “[t]urn your phone off,” and she did so. Id. at 67-68.

      Camp asked in a raised voice why M.C. was home by herself, and M.C. was

      scared. Camp left the house, and M.C. immediately locked the door, turned

      her phone on, and sent follow-up messages to Julie’s friend. The messages

      stated “he left,” “[h]e made me shut my phone off,” and “[h]e just appeared at

      the door and came in and I’m shaking.” State’s Exhibit 4. Julie arrived home

      soon afterwards and called the police, and Julie and M.C. spoke to the

      responding police officer.


[4]   Camp sent numerous messages to Julie following the incident. Julie sent Camp

      a message asking “[w]hy are you coming to the house late at night?!?!” State’s

      Exhibit 5 at 1. Camp replied: “To catch you in your bullshit. Mission

      accomplished.” Id. Camp sent numerous other messages to Julie throughout

      the rest of the night and the next day. State’s Exhibit 5 contains approximately

      seventy-four pages of messages he sent beginning at 11:47 p.m. The exhibit

      shows that Julie sent several text messages to Camp at approximately 12:01

      a.m. stating that she was not home and M.C. was babysitting and telling him to

      Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 3 of 17
      leave. She also sent messages at 12:24 a.m. stating that he had no right to go

      inside the house. The remainder of the numerous and lengthy barrage of

      messages were sent by Camp to Julie from 12:04 a.m. through 4:48 a.m. and

      then again from 11:50 a.m. through 2:30 p.m. with additional messages sent

      after that time. See State’s Exhibit 5 at 1-74.


[5]   On November 7, 2016, the State charged Camp with residential entry as a level

      6 felony. On January 9, 2017, prior to trial, Camp went to the prosecutor’s

      office and indicated he was there to give a statement hoping to clear things up.

      He was advised of his right to an attorney, that anything he said could be used

      against him, and that there were not any promises made to him, and he

      provided his version of events to Maria Hancock, an investigator for the

      prosecutor’s office, and the deputy prosecutor. Camp did not have an

      appointment and was not represented by counsel at the time. He disclosed that

      he had gone inside Julie’s house and also stated that M.C. had “giggl[ed] [sic]

      the door handle and it opened.” Transcript Volume 2 at 118.


[6]   On May 2, 2017, Camp filed a motion in limine requesting in part that the court

      exclude from evidence conversations that took place between the State and

      Camp regarding the resolution of the case. In ruling on Camp’s motion, the

      court stated that the request “remain[ed] under advisement until trial to see

      whether a proper foundation/waiver exist.” Appellant’s Appendix Volume 2 at

      52.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 4 of 17
[7]   During the trial, the jury heard testimony from M.C., Julie, Investigator

      Hancock, and Camp. M.C. testified that the door was locked. When asked

      how she knew it was locked, she answered “[b]ecause we are supposed to check

      it, it’s part of our safety plan.” Transcript Volume 2 at 59. When asked if she

      ever had to unlock the door for anything, M.C. answered “[o]nly when my

      mom tells me to if it’s her” and “[t]o let our cats inside or outside.” Id. at 59-60.

      M.C. indicated that she, her brother, and her mother were allowed to unlock

      the door to let the cats in and out, that she did not unlock the door that night to

      let the cats out, and that she did not know if her younger brother did so. She

      testified that Camp did not live at the house and did not have a key to the house

      and that she was not allowed to let him in. When asked what happened after

      she sent the messages to Julie’s friend, she responded: “I went back to the living

      room because I heard dad at the door like he was still there and I checked if he

      was still there and he was in our house.” Id. at 66. When asked if the door was

      unlocked, M.C. replied “[n]o, not that I know of” and again indicated that she

      did not know if her younger brother had unlocked the door. Id. When asked if

      she opened the door for Camp, M.C. answered “[n]o.” Id. at 67. When asked

      how she felt while Camp was present, she testified she “was really scared.” Id.

      at 68. When asked how long Camp talked to her, M.C. answered “[m]aybe

      thirty minutes, I don’t know exactly,” and when asked “[b]ut minutes at least,”

      she answered “[y]es.” Id.


[8]   On cross-examination, M.C. indicated that she and Julie had an understanding

      that Camp was not to come into the house. When asked who would have


      Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 5 of 17
      unlocked the front door, M.C. replied probably her younger brother but she did

      not know for sure. When asked if the front door was difficult to open, M.C.

      replied affirmatively and stated that her brother could open it but that it took

      him a minute. When asked if she told Camp to leave or if there was any

      conversation, M.C. replied “I couldn’t get any words to come out.” Id. at 72.

      She indicated that Camp had told her to open the back door but that she went

      to her phone. When asked “why didn’t you just lock the door,” M.C. replied

      “[b]ecause I thought it was locked, I didn’t know if anyone unlocked it.” Id. at

      73. When asked about her testimony about the length of time she talked to

      Camp, she answered that “[i]t felt like thirty minutes, I’m not quite sure.” Id. at

      74. When asked if she recalled a conversation with her mother after the police

      arrived during which Julie told her not to allow Camp to come into the house,

      M.C. answered affirmatively. When asked, “if it were already the case that you

      knew and your mom made it clear that he wasn’t supposed to be there, why

      was it necessary for her to tell you at that point that he’s not to be in the house,”

      M.C. replied “[s]he’s just reiterating so we don’t forget.” Id. at 75. On redirect

      examination, M.C. indicated that she had been told and reminded more than

      once before that Camp could not come inside, that to her knowledge Camp did

      not have a key, that Camp did not have permission to enter the house, and that

      she did not open the door for him.


[9]   Julie testified that the door was locked when she left her house, that her

      children would unlock the door to let their cats outside and were supposed to

      lock the door again, and that her children have previously forgotten to lock the


      Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 6 of 17
       door. She testified that Camp did not have permission to enter her house that

       night, she went home immediately after learning he was present, M.C. was

       extremely upset when she arrived home, and she called the police. She stated

       that Camp admitted in text messages to going inside the house, and that he was

       not on the lease, did not have a key, and did not have permission to enter the

       house. On cross-examination, Julie indicated that the police interviewed

       everyone who was present at the same time and that she reiterated to M.C. in

       front of the officer that Camp was not allowed in the house and nothing had

       changed. Upon questioning by the court, Julie answered she was sure Camp

       did not have a key, and when asked if he could have kept one without her

       knowledge, she responded affirmatively.


[10]   When the State indicated that it intended to call Investigator Hancock as a

       witness, the court heard testimony from Investigator Hancock outside the

       presence of the jury regarding her recollection of the January 9, 2017 meeting

       and Camp’s statements at the meeting. Investigator Hancock informed the

       court that she and the deputy prosecutor met with Camp, that Camp was given

       warnings about his right to counsel and that anything he said could be used

       against him, that a plea agreement was not discussed, that the meeting was

       completely unexpected, and that no promises were made regarding the outcome

       of the case. Investigator Hancock stated that Camp was told that his statement

       would not necessarily have an impact on his case. Camp’s defense counsel

       objected to Investigator Hancock’s testimony and argued “she hasn’t been

       named as witness” and “[s]o one of my concerns is I guess not meeting that


       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 7 of 17
       foundation requirement providing you know the notes that she needs to refresh

       her recollection and then with the statements (inaudible) helpful and then she

       doesn’t remember that well either.” Id. at 108. The court permitted

       Investigator Hancock to testify before the jury regarding Camp’s statements at

       the prosecutor’s office, and she testified that Camp had stated at the meeting

       that he had gone into Julie’s house. When asked if Camp had said how he

       entered the house, she answered “[h]e said that he had come to the door that

       [M.C.] was on the other side” and “[w]hat I recall is that he mentioned her

       giggling [sic] the door handle and it opened.” Id. at 118.


[11]   Camp testified that he went to Julie’s house and knocked on the door, M.C.

       pulled the curtain back from over the window, he noticed over M.C.’s shoulder

       that there was a small child who was passed out on the couch, at that point he

       was merely concerned about what he saw, and that he began asking M.C. to

       open the door. He testified that M.C. “fiddled with the door for a few

       moments” and “said she couldn’t get it open.” Id. at 137. He stated that he

       instructed M.C. to let him in the back door, that he went to the back door but

       M.C. never arrived, and that he went back to the front door and knocked again.

       He stated that M.C. pulled the curtain aside, began to try to open the door

       again, and said it was stuck. He testified that he said “[M.C.], I need you to

       open the door” and that “through the fidgeting of the door, she did open the

       door.” Id. at 138. Camp testified that he stepped inside the house and was

       there for approximately eight to ten minutes, that he was trying to speak to

       M.C. and asked why she had not contacted him, that M.C. “was texting during


       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 8 of 17
       this time so I asked her to put it down so that she could pay attention to me,”

       and that M.C. did so. Id. at 139.


[12]   The jury found Camp guilty of residential entry as a level 6 felony. At

       sentencing, the trial court found that his criminal history, pretrial release

       violation, and disdain for authority were aggravating circumstances, that his

       military service was a mitigating circumstance, that the aggravators outweighed

       the mitigator, and sentenced Camp to 730 days with 365 days to be executed

       and 365 days on Tippecanoe County Community Corrections at a level to be

       determined.


                                                   Discussion

                                                         I.


[13]   The first issue is whether the trial court abused its discretion in admitting

       Camp’s statements at the January 9, 2017 meeting at the prosecutor’s office. A

       trial court has broad discretion in ruling on the admission or exclusion of

       evidence. Palilonis v. State, 970 N.E.2d 713, 731 (Ind. Ct. App. 2012), trans.

       denied. The trial court’s ruling on the admissibility of evidence will be disturbed

       on review only upon a showing of an abuse of discretion. Id. An abuse of

       discretion occurs when the trial court’s ruling is clearly against the logic, facts,

       and circumstances presented. Id. We do not reweigh the evidence, and we

       consider conflicting evidence most favorable to the trial court’s ruling. Id. at

       731-732. We will not reverse an error in the admission of evidence if the error

       was harmless. Turner v. State, 953 N.E.2d 1039, 1058 (Ind. 2011). Errors in the

       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 9 of 17
       admission of evidence are generally to be disregarded unless they affect the

       defendant’s substantial rights. Id. at 1059. In viewing the effect of the

       evidentiary ruling on a defendant’s substantial rights, we look to the probable

       effect on the fact finder. Id. The improper admission is harmless error if the

       conviction is supported by substantial independent evidence of guilt satisfying

       the reviewing court that there is no substantial likelihood the challenged

       evidence contributed to the conviction. Id. The erroneous admission of

       evidence which is cumulative of other evidence admitted without objection

       does not constitute reversible error. Hoglund v. State, 962 N.E.2d 1230, 1240

       (Ind. 2012) (citation omitted), reh’d denied.


[14]   Camp asserts that his statements at the January 9, 2017 meeting were

       inadmissible statements made in connection with plea negotiations and that the

       court erred in admitting them. He argues that the deputy prosecutor present at

       the meeting had authority to enter into a plea agreement with him, that he was

       unrepresented at the time, and the fact he was speaking about the case with the

       prosecutor at all demonstrates his purpose of alleviating the potential

       consequences of his charges. He also argues he sufficiently preserved his

       argument for appeal.


[15]   The State contends that Camp waived his argument on appeal because it is

       different than the argument he raised at trial. The State further maintains that

       Camp’s statements were not part of any plea negotiations, that he arrived at the

       prosecutor’s office to “clear things up” and was advised of his right to counsel,

       and that his statements could be used against him, and that there were no

       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 10 of 17
       promises made, and that the statements were nothing more than unilateral

       assertions on Camp’s part. Appellee’s Brief 17 (citing Transcript Volume 2 at

       118). The State also argues that any error in the admission of the statements

       was harmless as they were not prejudicial to the defense, that in fact they

       bolstered Camp’s credibility as his trial testimony mirrored his statements to the

       investigator, and that the statements were merely cumulative of his own

       testimony.


[16]   Statements and admissions made by a defendant during plea negotiations are

       generally inadmissible at a subsequent trial in the matter. See Gonzalez v. State,

       929 N.E.2d 699, 701-702 (Ind. 2010); Ind. Evidence Rule 410. To constitute

       plea negotiations, however, the following criteria must be present: (1) the

       defendant must have been charged with a crime at the time of the statement; (2)

       the statement must have been made to someone with authority to enter into a

       binding plea bargain; and (3) the parties must have agreed to negotiate.

       Gonzalez, 929 N.E.2d at 701-702.


[17]   While Camp had been charged at the time of his statements and made his

       statements to both Investigator Hancock and the deputy prosecutor, the record

       does not establish that there was an agreement to negotiate. After Camp

       arrived unannounced and without representation at the prosecutor’s office, he

       was advised of his right to counsel and that anything he said could be used

       against him. No promises were made to Camp, he was told that his statement

       would not necessarily have an impact on his case, and a plea agreement was

       not discussed. Camps’ statements constitute unilateral assertions on his part

       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 11 of 17
       and not plea negotiations. See Martin v. State, 537 N.E.2d 491, 493 (Ind. 1989)

       (“A unilateral offer of evidence to induce a party to negotiate is not protected.”)

       (citing Chase v. State, 528 N.E.2d 784, 786 (Ind. 1988)).


[18]   Further, the evidence of Camp’s statements at the January 9, 2017 meeting was

       cumulative of his testimony before the jury. At both the January 9, 2017

       meeting and in his trial testimony, Camp stated that he entered Julie’s residence

       but that M.C. had opened the door. Any error in admitting the statements of

       Camp at the January 9, 2017 meeting was harmless.


                                                        II.


[19]   The next issue is whether the evidence is sufficient to sustain Camp’s

       conviction. When reviewing claims of insufficiency of the evidence, we do not

       reweigh the evidence or judge the credibility of witnesses. Jordan v. State, 656
N.E.2d 816, 817 (Ind. 1995), reh’g denied. We look to the evidence and the

       reasonable inferences therefrom that support the verdict. Id. The conviction

       will be affirmed if there exists evidence of probative value from which a

       reasonable jury could find the defendant guilty beyond a reasonable doubt. Id.


[20]   Camp argues that M.C.’s testimony is incredibly dubious and cannot support

       his guilty verdict and that she was the sole testifying witness to his alleged

       criminal actions. He argues “[s]pecifically, whether [he] turned the door knob

       and opened the door or whether M.C. opened the door for him[,] M.C.’s

       testimony regarding whether or not the door was locked, the length of time [he]

       was in the residence, and the conduct of [Julie] during the police interview

       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 12 of 17
       together demonstrates the incredible dubiosity of M.C.’s testimony.”

       Appellant’s Brief 10. He also argues there is a lack of circumstantial evidence

       he used force to enter the residence. The State responds that M.C.’s testimony

       was not incredibly dubious, M.C. was unequivocal that it was Camp who

       opened the door, it is irrelevant how much time Camp spent in the house,

       whether the door was locked is immaterial, and Camp’s argument urges this

       court to reweigh the evidence and M.C.’s credibility.


[21]   Ind. Code § 35-43-2-1.5 provides that a person who knowingly or intentionally

       breaks and enters the dwelling of another person commits residential entry as a

       level 6 felony. A person engages in conduct “intentionally” if, when he engages

       in the conduct, it is his conscious objective to do so, and a person engages in

       conduct “knowingly” if, when he engages in the conduct, he is aware of a high

       probability that he is doing so. Ind. Code § 35-41-2-2. In order to establish that

       a breaking has occurred, the State need only introduce evidence from which the

       trier of fact could reasonably infer that the slightest force was used to gain

       unauthorized entry. McKinney v. State, 653 N.E.2d 115, 117 (Ind. Ct. App.

       1995). The opening of an unlocked door is sufficient. Id. “Lack of consent is

       not an element of the offense the State is required to prove.” Id. at 118.

       “Rather, it is the defendant who must claim and prove the defense of consent.”

       Id. “A defendant’s belief that he has permission to enter must be reasonable in

       order for the defendant to avail himself of the defense of consent.” Id.


[22]   We observe that the uncorroborated testimony of one witness is sufficient to

       sustain a conviction. Ferrell v. State, 565 N.E.2d 1070, 1072-1073 (Ind. 1991).

       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 13 of 17
       To the extent Camp asserts that the incredible dubiosity rule requires reversal of

       his conviction, we note that the rule applies only in very narrow circumstances.

       See Love v. State, 761 N.E.2d 806, 810 (Ind. 2002). The rule is expressed as

       follows:


               If a sole witness presents inherently improbable testimony and
               there is a complete lack of circumstantial evidence, a defendant’s
               conviction may be reversed. This is appropriate only where the
               court has confronted inherently improbable testimony or coerced,
               equivocal, wholly uncorroborated testimony of incredible
               dubiosity. Application of this rule is rare and the standard to be
               applied is whether the testimony is so incredibly dubious or
               inherently improbable that no reasonable person could believe it.


       Id.


[23]   Camp fails to show that the testimony of M.C. was inherently contradictory.

       To the extent her testimony conflicted with Camp’s testimony, this is an issue

       of witness credibility. Also, the jury heard testimony regarding when M.C. and

       her brother were permitted to unlock the door, M.C.’s recollection as to

       whether the door was locked, M.C.’s actions after Camp knocked on the door

       including her testimony that she did not unlock or open the door, the length of

       time Camp was inside the house, and the statements of Julie to police and M.C.

       after the incident, and the witnesses were thoroughly examined and cross-

       examined. The function of weighing witness credibility lies with the trier of

       fact, not this Court. Whited v. State, 645 N.E.2d 1138, 1141 (Ind. Ct. App.

       1995). Further, we cannot say that M.C.’s testimony was so inherently

       improbable that no reasonable person could believe it. The jury also heard

       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 14 of 17
       testimony that Camp had not lived at the residence for months, was not on the

       lease, and to the knowledge of Julie and M.C. did not have a key. Camp does

       not show how the testimony against him was somehow internally inconsistent

       and has not shown M.C.’s testimony to be incredibly dubious.


[24]   Based upon our review of the evidence and testimony most favorable to the

       conviction as set forth in the record and above, we conclude that sufficient

       evidence exists from which the jury as the trier of fact could find Camp guilty

       beyond a reasonable doubt of residential entry as a level 6 felony.


                                                        III.


[25]   The next issue is whether Camp’s sentence is inappropriate in light of the

       nature of the offense and his character. Ind. Appellate Rule 7(B) provides that

       we “may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, [we find] that the sentence is inappropriate in light of

       the nature of the offense and the character of the offender.” Under this rule, the

       burden is on the defendant to persuade the appellate court that his or her

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[26]   Camp argues that his offense was committed in a less egregious way than a

       typical level 6 felony for residential entry, that he had lived at the residence only

       six months prior, that at worst he turned a door knob and walked through an

       unlocked door, and that he did not attempt to enter without the occupant’s

       knowledge or damage any property to enter the residence. He argues that he

       had been employed for nearly two years and letters from his co-workers

       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 15 of 17
       affirmed his good character and that his military record speaks highly of his

       character. He also argues that the remoteness of his two prior convictions

       should be taken into account and that the violations of pre-trial release involved

       the use of marijuana and did not threaten the safety or welfare of the public or

       victims in this case. The State responds that Camp has not shown that his

       sentence is inappropriate, that his actions were selfish and completely

       disregarded any emotional distress they may have caused his sixteen-year-old

       daughter who was frightened and pleaded for help when he showed up

       unannounced at midnight, and that his prior convictions for domestic battery

       and invasion of privacy and his violation of pre-trial release by using marijuana

       multiple times also support his sentence.


[27]   Ind. Code § 35-50-2-7 provides that a person who commits a level 6 felony shall

       be imprisoned for a fixed term of between six months and two and one-half

       years with the advisory sentence being one year. The court found that Camp’s

       criminal history, pretrial release violation, and disdain for authority were

       aggravating circumstances, that his military service was a mitigating

       circumstance, and that the aggravators outweighed the mitigator. It sentenced

       him to 730 days with 365 days to be served on community corrections.


[28]   Our review of the nature of the offense reveals that Camp showed up

       unannounced at Julie’s residence around midnight, instructed M.C. to open the

       door, entered the residence without Julie present and without permission, asked

       M.C. about Julie’s location, and told M.C. to turn off her phone. M.C. was

       frightened and sent messages to Julie’s friend asking for help. Camp sent a

       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 16 of 17
       barrage of aggressive messages to Julie over the course of hours through that

       night and the following day.


[29]   Our review of the character of the offender reveals that Camp was honorably

       discharged from the United States Army, that he has had the same employment

       for nearly two years, and that several of his co-workers submitted letters to the

       court positively describing his character. He was convicted of domestic battery

       against Julie as a felony in 2007 for which he received 545 days with 180 days

       on community corrections, and of invasion of privacy as a misdemeanor

       against Julie in 2010. He also violated his pretrial release conditions by testing

       positive for marijuana more than once.


[30]   After due consideration, we conclude that Camp has not sustained his burden

       of establishing that his sentence is inappropriate in light of the nature of the

       offense and his character.


                                                   Conclusion

[31]   For the foregoing reasons, we affirm Camp’s conviction and sentence for

       residential entry as a level 6 felony.


[32]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1707-CR-1676 | December 20, 2017   Page 17 of 17